Filed 04/23/20                                  Case 20-22156                                                      Doc 12

          1      2
                 YOUNG & LAZZARINI
          2
                 KENRICK YOUNG (CSB #236032)
          3      NICHOLAS LAZZARINI (CSB #259247)
                 770 L Street, Suite 950
          4      Sacramento, California 95814-7717
          5      916.929.6865 (tel)
                 916.471.0377 (fax)
          6      info@kenrickyoung.com
          7
                 Attorneys for Creditor Kenny Kwong, an individual
          8
                                    UNITED STATES BANKRUPTCY COURT
          9
                                     EASTERN DISTRICT OF CALIFORNIA
         10
         11      In re:                                      )    Case No. 20-22156
         12                                                  )
                                                             )    Chapter 11
         13
                                                             )
         14                                                  )    DCN: KWY-002
         15                                                  )
                                                             )    REQUEST FOR JUDICIAL
         16
                 EURISKO DEVELOPMENT LLC,                    )    NOTICE IN SUPPORT OF
         17                                                  )    MOTION FOR “IN REM” RELIEF
         18                                                  )    FROM AUTOMATIC STAY
                                                             )    (11 U.S.C. § 362 and FRBP 4001)
         19
                                                             )    (LBR 4001-1 and 9014-1(f)(1))
         20                                                  )
         21                                                  )    Date: May 12, 2020
                                                             )    Time: 2:00 p.m.
         22
                              Debtor.                        )    Place: United States Bankruptcy Court
         23                                                  )           501 I Street, 6th Floor, Crtrm. 32
         24                                                  )           Sacramento, CA 95814
                                                             )    Hon. Christopher D. Jaime
         25
                                                             )
         26
         27
         28
                 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF                                     YOUNG & LAZZARINI
                                                                                             770 L STREET, SUITE 950
                 MOTION FOR IN REM RELIEF FROM STAY                                      SACRAMENTO, CA 95814-7717
                                                                 -1 -                                   916.929.6865
Filed 04/23/20                                  Case 20-22156                                                  Doc 12

          1            Creditor Kenny Kwong, an individual (“Movant”) has filed a Motion for In
          2      Rem Relief from Automatic Stay pursuant to 11 U.S.C. § 362(d)(4) (the “Motion”)
          3      in the matter of Eurisko Development LLC (“Eurisko”) so that he may proceed with
          4      a foreclosure of the subject real property commonly known as 9 La Noria, Orinda,
          5      California 94563 (APN 262-141-014). Movant respectfully requests that this Court
          6      take judicial notice of the following evidence in support of the present Motion:
          7      Docket Number                  Description
          8
                 USBC EDC Case No. 19-          Rosalind Smith Voluntary Petition
          9      27600 – Docket 1
         10
                 USBC EDC Case No. 19-          Rosalind Smith Initial Schedules and SOFA
         11      27600 – Docket 12
         12      USBC EDC Case No. 19-          Rosalind Smith Initial Chapter 13 Plan
         13      27600 – Docket 13
         14      USBC EDC Case No. 19-          Rosalind Smith Second Amended Chapter 13 Plan
         15      27600 – Docket 40

         16      USBC EDC Case No. 19-          Movant Kenny Kwong’s MFRS
                 27600 – Docket 49
         17
         18      USBC EDC Case No. 19-          Order Granting Movant Kenny Kwong’s MFRS
                 27600 – Docket 68
         19
                 USBC EDC Case No. 15-          Eurisko’s bankruptcy filing from 2015
         20
                 25055 – entire docket
         21
                 USBC EDC Case No. 20-          Eurisko Current Voluntary Petition
         22      22156 – Docket 1
         23      Date: April 23, 2020                   YOUNG & LAZZARINI
         24
         25                                             /s/ Kenrick Young
         26                                                          KENRICK YOUNG
                                                                     Attorney for Creditor
         27
                                                                        Kenny Kwong
         28
                 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF                                 YOUNG & LAZZARINI
                                                                                         770 L STREET, SUITE 950
                 MOTION FOR IN REM RELIEF FROM STAY                                  SACRAMENTO, CA 95814-7717
                                                              -2 -                                  916.929.6865
